Order of disposition, Family Court, Bronx County (George J. Silver, J., at fact-finding determination; Robert R. Reed, J., at disposition), entered on or about January 5, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute unauthorized use of a vehicle in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
Appellant did not preserve his claim that his mother’s allocution was defective and we decline to review it in the interest of justice. As an alternative holding, we find that the court sufficiently complied with the parental allocution requirement of Family Court Act § 321.3 (1) when, after conducting a thorough colloquy with appellant, it incorporated that colloquy by reference in addressing appellant’s mother, and ascertained that she understood everything it contained.
The placement was a proper exercise of the court’s discretion that constituted the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying offense was a violent taking of a motorbike, and appellant exhibited a pattern of bad behavior. Concur— Gonzalez, P.J., Tom, Andrias, Acosta and Abdus-Salaam, JJ.